Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 02/07/2021:
Claims 1-2 and 4-12 have been examined.
Claim 3 has been canceled by Applicant.
Claims 1 and 4 have been amended by Applicant.

Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Amendment
Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 02/07/2021, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 1-5, 7-9 and 11-12) from the previous office action.

	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-2 and 4-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.: 10266250B2 in view of Cerchie (Pub. No.: US 2007/0221782A1), and further in view of Matos (Pub. No.: US 2006/0032978A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
it is obvious that narrower claim 1 of U.S. Patent No.: 10266250B2 covers the broader claim combination of at least claims 1 and 4 of the instant application, wherein 
rotorcraft, comprising: a body; a power train coupled to the body and comprising an engine and a drive shaft coupled to the engine; a rotor system coupled to the power train, the rotor system comprising at least one rotor blade of U.S. Patent No.: 10266250B2 covers an aircraft of the instant application; 

a control manager disposed between the rotor system and the flight control inceptor, the control manager configured to: determine a type of aircraft of U.S. Patent No.: 10266250B2 covers a control manager configured to receive information from the mode selector regarding which of the manned mode, the optionally manned mode, and the unmanned mode is selected and configured to receive the control device control command of the instant application;
 receiving control commands wirelessly from a ground control station of U.S. Patent No.: 10266250B2 covers a remote control station located remotely from the aircraft, the remote control station being configured to wirelessly communicate a remote control station control command to the control manager, wherein the control manager is configured to receive the remote control station control command of the instant application; and 
as a function of the type of aircraft determined, translating the control commands into one or more axes associated with the flight control inceptor, and transmitting of the translated control commands to the rotor system in place of the instructions received from the pilot via the flight control inceptor of U.S. Patent No.: 10266250B2 cover selectively controlling by the remote control station command, wherein the control manager is configured to control which of the control device control command and the remote control station control command is utilized to control in the instant application.
	
2.	U.S. Patent No.: 10266250B2 does not explicitly disclose through the invention, or is missing controlled device configured to be selectively controlled by the remote control station command, wherein the control manager is configured to control which of the control device control command and the remote control station control command is utilized to control the controlled device; and wherein while the optionally manned mode is selected, the control manager causes the controlled device to be controlled by the remote control station control command and wherein the remote control station control command can be selectively overridden by the control device control command, in the instant application.

However, Cerchie teaches through the invention, see the entire document, particularly Para [0005], a helicopter that includes a plurality of pilot controls configured for operation of the helicopter by a pilot for manned operation, a plurality of dual pilot control actuators, a vehicle controller configured to operate the pilot control actuators, and a pilot selector configured to enable or disable the vehicle controller during manned or unmanned operation of the helicopter; the pilot controls capable of manipulation to affect operation of the helicopter; the vehicle controller configured to operate each dual pilot control actuator, where the vehicle controller is selectively enabled to provide unmanned operation of the helicopter and selectively disabled to provide manned operation of the helicopter; the vehicle controller configured to receive command information from a computer in the helicopter or a remote operator separated from the helicopter. 
Cerchie further teaches through the invention, see the entire document, particularly claim 13, helicopter, comprising: a plurality of pilot controls configured for operation of the helicopter by a pilot for manned operation, the pilot controls being capable of manipulation to affect operation of the helicopter; a plurality of dual pilot control actuators, each dual pilot control actuator configured for operation of a pilot control and includes a first actuator, a first clutch, a second actuator, and a second clutch, the first actuator being configured to selectively provide at least one of movement and resistance to movement in a first manner including at least one of linear and rotational motion and having a first scope describing a first amount of allowable movement, the first clutch being configured to selectively couple movement of the first actuator to the pilot control, the second actuator being configured to selectively provide at least one of movement and resistance to movement in the first manner and having a second scope larger than the first scope, the second clutch being operatively coupled to the associated pilot control and configured to selectively couple movement of the second actuator to the pilot control; a vehicle controller configured to operate each dual pilot control actuator, the vehicle controller being selectively enabled to provide unmanned operation of the helicopter and disabled to provide manned operation of the helicopter, the vehicle controller being configured to receive command information from at least one of a computer in the helicopter and a remote operator separated from the helicopter; and a pilot selector configured to at least one of enable and disable the vehicle controller.

Matos, in turn, teaches through the invention, see the entire document, particularly in Para [0009] – method and apparatus for selecting among onboard flight control, remote flight control and autopilot control using a Master Aircraft Control, and a means for controlling the state selection of the Master Aircraft Control; further in claims 75-76 – onboard remote piloting means that comprises a master aircraft control on said first aircraft, coupled to said means, which is operative to receive a set of aircraft control inputs from each of said onboard manual flight control means, said remote flight control means, and said onboard autopilot means, and to select a set of control inputs to control the throttles and aerodynamic surfaces of said first aircraft, in response to said in-flight emergency control signal; master aircraft control that has a plurality of operating states, wherein the control inputs from said onboard manual flight control means selected when in a first state, the control inputs from said remote flight control means selected when in a second state and the control inputs from said onboard autopilot means selected when in a third state.
Matos further teaches through the invention, see the entire document, particularly in Para [0028, 0448-0450] – remote pilot … transmitting a signal to the controlled aircraft; during the remote pilot controlled portion of the flight, the autopilot that may be used: (a) automatically, if communication is interrupted between the HAC and the IAC; or (b) electively, for a portion of the flight that the remote pilot selects In this case he may either set the autopilot, or choose from a menu of autopilot choices.
Matos further teaches through the invention, see the entire document, particularly in Para [0292, 0302, 0317] – distant remote pilot that, at some point transfers control to the autopilot--either optionally or because of a communications interruption; at some later point, prior to landing, control transferred to either the distant remote pilot or a local remote pilot.
The Examiner finds that the above “distant remote pilot that, at some point, transfers control to the autopilot optionally”, in the Matos reference, teaches on “the optionally manned mode” (as distinguished from the manned and unmanned modes), in the instant application.
Matos further teaches through the invention, see the entire document, particularly in claims 48-50, 73, aircraft that comprises: a master aircraft control on said first aircraft being operative to receive a set of aircraft control inputs from each of (1) said onboard manual flight control means, (2) said onboard remote piloting means, and (3) said onboard autopilot means and to output said set of said control inputs received from (1), (2) or (3) to control the aerodynamic surfaces of said first aircraft when said control unit a first, a second and a third operating state, respectively, and at least one control input for setting the state of the master aircraft control; control input that sets the state of the master control to the second state upon transmission of a remote takeover signal from a location remote from said first aircraft; control input that sets the state of said master aircraft control to the third state when said in-flight emergency is detected on board the first aircraft; control unit changed from said fourth to said first operating state when said control unit is supplied with a security code with the aid of said remote manual flight control means and said onboard remote piloting means.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No.: 10266250B2 by incorporating, applying and utilizing the above steps, technique and features as taught by Cerchie. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to convert a manned aircraft for unmanned flight; to manipulate to affect operation of the aircraft by at least one pilot control; to selectively provide movement or resistance to movement in a first manner including linear or rotational motion by a first actuator and a second actuator; to selectively couple movement of the associated actuator to the pilot control by a first clutch and a second clutch; to operate the pilot control actuators and clutches providing unmanned operation of the aircraft or disabled providing manned operation of the aircraft by a vehicle controller capable of being selectively enabled (see Cerchie, see the entire document, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Matos. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control the flight of an aircraft in the event of an in-flight emergency that includes: (a) a remote flight control, located separate and apart from said aircraft, for remote flight control of said aircraft by a remote human pilot; (b) an onboard manual flight control on the aircraft for manual flight control of the aircraft by an onboard human pilot; (c) an onboard autopilot on the aircraft for automatic flight control of the aircraft; (d) a device for detecting an in-flight emergency on board the aircraft, when the onboard pilot is incapable of properly manually flying said first aircraft due to an attack 
3.	Claims 2 and 4-12 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claim.


Response to Arguments
1.	Applicant's arguments filed on 02/07/2021 have been fully considered but they are not persuasive.  
2.	In this case, Applicant argues on page 6 of the remarks filed on 02/07/2021 that neither Cerchie nor Matos references, in certain paragraphs, different from the paragraphs cited by the Examiner (Emphasis Added), do not teach, suggest, or fully meet all the claimed elements, features, and limitations, e.g., “…[n]either Cerchie nor Matos disclose such a single mode in which remote commands are followed unless overridden by onboard commands without changing the control mode;” “… [n]one of the references, alone or in combination, disclose each and every element of independent claim 1 as amended,” and Applicant presents what Cerchie discloses at paragraph 0028, and what Matos teaches at paragraph 0024. 
The examiner respectfully disagrees, and kindly draws Applicant’s attention at pages 4-8 of the office action above, where it is discussed how the prior art references (Cerchie and Matos), in different from the paragraphs cited by the Applicant (Emphasis Added), teach, suggest, and fully meet all the claimed elements, features, and limitations.
The Examiner respectfully notices that the paragraphs of the above references cited by the Applicant have never been cited by the Examiner, and that the Applicant never explained or provided any evidences on why the cited by the Examiner prior art references (Cerchie and Matos) do not teach, suggest, or fully meet all the claimed elements, features, and limitations in the paragraphs cited by the Examiner.
.
3.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., remote control station control command (which does not emanate from the aircraft), control device control command (which does emanate from the aircraft)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
4.	Regarding the applicant’s arguments on page 6 of the remarks with respect to dependent claims that “… independent claim 1 and its dependents are in condition for allowance,” the examiner presents the same arguments regarding the rejection as presented for claim 1. For the above reason, it is believed that the rejections should be maintained.


	
Conclusion
           THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday. 

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		

/YURI KAN, P.E./Primary Examiner, Art Unit 3662